       Case 2:21-cv-03046-ER Document 23 Filed 08/02/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHESTNUT STREET CONSOLIDATED, :        CIVIL ACTION
LLC,                          :
                              :        NO. 21-3046
          Plaintiff,          :
     v.                       :
                              :
BAHAA DAWARA, et al,          :
                              :
          Defendants.         :


                        FIRST SCHEDULING ORDER

          AND NOW, on this 2nd day of August, 2021, after a

hearing with all parties present through counsel or pro se, it

is hereby ORDERED that Defendants shall be permitted to take

limited discovery with respect to this Court’s subject matter

jurisdiction. Discovery shall proceed as follows:

  1.   Defendants shall be permitted to take limited discovery

       on this Court’s subject matter jurisdiction until August

       6, 2021 by 5:00 P.M.

  2.   Plaintiff shall file a supplemental memorandum of law

       supported by affidavit(s) and other evidence relating to

       this Court’s lack of subject matter jurisdiction by

       August 9, 2021 at 12:00 P.M.
         Case 2:21-cv-03046-ER Document 23 Filed 08/02/21 Page 2 of 2



    3.   Defendants shall file a response by August 12, 2021 at

         12:00 P.M. 1

    4.   A hearing on Plaintiff’s request for a preliminary

         injunction shall take place on August 16, 2021 at 2:00

         P.M. in Courtroom 15A or such other courtroom as may be

         designated on that day.

    5.   No other discovery shall be permitted by any party.



            AND IT IS SO ORDERED.



                              /s/ Eduardo C. Robreno
                              EDUARDO C. ROBRENO, J.




1 To the extent that the deadlines in this order differ from the
deadlines set forth during the hearing, the deadlines in this
written order shall control.
